United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-190
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 2, 2010 appellant filed an application for review of a June 9, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for an
increased schedule award. The appeal was docketed as number 11-190. Having reviewed the
case record submitted by OWCP, the Board finds that this case is not in posture for a decision.
This case has previously been before the Board. In an order dated May 20, 2010, the
Board set aside OWCP’s April 3 and July 6, 2009 decisions denying appellant’s request for an
increased schedule award. The Board found the case was not in posture for a decision due to the
failure of the district medical adviser (DMA) and OWCP’s hearing representative to calculate
appellant’s schedule award entitlement pursuant to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). The case
was remanded for a proper assessment of the medical evidence pursuant to the sixth edition of
the A.M.A., Guides.1 The facts contained in the Board’s previous order are incorporated herein
by reference.
On remand, OWCP forwarded the case to the DMA for a review and an opinion as to the
degree of permanent impairment of appellant’s right upper extremity based on the sixth edition
1

Docket No. 09-1898 (issued May 20, 2010).

of the A.M.A., Guides. In a report dated June 7, 2010, the DMA opined that appellant was not
entitled to an increased schedule award. Noting that appellant’s shoulder impairment had been
addressed under a previous award, he stated that there was no additional impairment. Referring
to a July/August 2009 A.M.A., Guides newsletter, the DMA stated that there was no objective
evidence of radiculopathy.2 The DMA did not refer to any specific provisions of the A.M.A.,
Guides, nor did he identify the medical report he used as the basis for his determination. In a
decision dated June 9, 2010, OWCP denied appellant’s claim for an increased schedule award,
based upon the DMA’s June 7, 2010 report.
Effective May 1, 2009, OWCP was required to begin applying the sixth edition of the
A.M.A., Guides3 in calculating schedule awards.4 A claimant who has received a schedule
award calculated under a previous edition and who claims an increased award, will receive a
calculation according to the sixth edition for any decision issued on or after May 1, 2009.5 As
the Board stated in its prior order, OWCP was required to calculate appellant’s entitlement to an
increased schedule award pursuant to the sixth edition of the A.M.A., Guides. However, neither
the claims examiner nor the DMA, upon whose report he relied, addressed the medical evidence
of record reflecting the current status of all accepted conditions in light of provisions of the sixth
edition of the A.M.A., Guides.6 Appellant’s receipt of a schedule award for a 14 percent
impairment of his right upper extremity on March 7, 2006 does not preclude his receipt of an
additional award, based upon new medical evidence.7
The Board finds that this case is not in posture for a decision, as OWCP did not follow
the instructions contained in the Board’s May 20, 2010 order. It failed to determine appellant’s
entitlement to an increased schedule award according to the sixth edition of the A.M.A., Guides,
as required. Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence and has an obligation to see that justice
is done. Once it has begun an investigation, it must pursue the evidence as far as reasonably

2

The DMA stated that impairment rating under OWCP procedure is not determined by imaging studies alone,
and that sensory loss of the ring and middle finger of the right hand is not consistent with a herniated disc at C5-6.
3

A.M.A., Guides (6th ed. 2008).

4

See FECA Bulletin No. 09-03 (issued March 15, 2008).

5

Id.

6

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF). A.M.A., Guides (6th
ed. 2008), section 1.3, p. 3. Under the sixth edition of the A.M.A., Guides, for upper extremity impairments the
evaluator identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by grade
modifiers based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). Id.
at 385-419. The net adjustment formula is (GMFH-CDX) + (GMPE - CDX) + (GMCS- CDX). Id. at 411.
7

A claimant retains the right to file a claim for an increased schedule award based on new exposure or on medical
evidence indicating that the progression of an employment-related condition, without new exposure to employment
factors, has resulted in a greater permanent impairment than previously calculated. Tommy R. Martin, 56 ECAB
273 (2005).

2

possible.8 The medical evidence of record does not comport with the A.M.A., Guides or provide
a complete analysis of appellant’s upper extremity impairment. The case will be remanded for a
proper calculation. Following this and such other development as deemed necessary, OWCP
shall issue an appropriate decision.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 9, 2010 decision be set aside and the case is remanded for further development consistent
with this order of the Board.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

A.A., 59 ECAB 726 (2008).

3

